DETAILED ACTION

This non-final office action is in response to claim 1 filed September 03, 2020 for examination. Claim 1 is being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed 09/03/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 09/03/2020 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-7 of US Patent # 10,805,626 B2 (S/N # 15/781,533). Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced patents and the instant application are claiming common subject matter, as follows:
Instant Application
(# 17/011,445)
US Patent # 10,805,626 B2
(15/781,533)
1. A method of processing a data stream comprising: 
(a) receiving said data stream including a dynamic event message related to a dynamic event; 
(b) extracting said dynamic event message; 


(c) extracting a delivery protocol type from said dynamic event message; 
(d) determining whether said delivery protocol type has a value equal to 1 or 2, and 
(e) based upon said determining when said delivery protocol type has a value that is not equal to 1 or 2, then a value of a reserved field length is less than or equal to a third threshold value for said 1× video watermark emission format and is less than or equal to a fourth threshold value for said 2× video watermark emission format; and 
(f) extracting an associated field based upon said reserved field length; wherein said 1× video watermark emission format delivers 30 bytes of data per video frame and said 2× video watermark emission format delivers 60 bytes per frame, wherein said delivery protocol type is a 4-bit field signifying the 

(a) receiving said data stream including a watermark message within said data stream; 

(b) extracting a corresponding dynamic event message from said watermark message related to a dynamic event; 
(c) extracting a delivery protocol type from said dynamic event message; 
(d) determining whether said delivery protocol type has a value equal to either 1 or 2, and 

(e) based upon said determining when said delivery protocol type has a value that is not equal to 1 or 2, then a value of a reserved field length is less than or equal to a third threshold value for said 1× video watermark emission format and is less than or equal to a fourth threshold value for said 2× video watermark emission format; and 
(f) extracting an associated field based upon said reserved field length; wherein said 1× video watermark emission format delivers 30 bytes of data per video frame and said 2× video watermark emission format delivers 60 bytes of data per video frame.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended or filed terminal disclaimer to overcome the rejection(s) under double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art US 2001/0054150 A1 (Levy et al.) has been found to teach [0042] The watermark protocol specifies how the watermark message is to be embedded and the meaning of the various symbols in the watermark message. The protocol may be specified using one or more parameters. These protocol parameters include a parameter that specifies the embedding method, such as a pointer to a embedder module or plug-in to be used in the rendering device to embed the watermark. There are several different embedding methods per media type. For image signals including video and still images, the method may include a spatial or frequency domain spread spectrum watermark embedder, a watermark embedder that encodes symbols by adjusting samples or features to quantization levels associated with symbols to be embedded, halftone modulation methods (varying halftone dot shapes, screens, error diffusion thresholds, dot cluster sizes or widths according to changes associated with message symbols, etc.). For audio signals, the method may include temporal or frequency domain spread spectrum watermark embedder, a watermark embedder that encodes symbols by adjusting samples or features to quantization levels associated with symbols to be embedded, a watermark embedder that encodes a collection of masked tones or time/frequency shifted versions of the host signal corresponding to symbols to be embedded, etc. In some cases, the method may be left unspecified so that the rendering device or transmission .
Prior art US 10,440,447 B2 (Yang et al.) has been found to teach “A broadcast signal transmission method, comprising steps of: generating a video component and an audio component; processing a broadcast service component comprising the video component and the audio component and service layer signaling (SLS) information about the broadcast service component based on a delivery protocol, wherein the SLS information provides a discovery and acquisition of the broadcast service component, and the delivery protocol comprises at least one of a real-time object delivery over unidirectional transport (ROUTE) protocol and an MPEG media transport (MMT) protocol; IP packetizing the broadcast service component, the SLS information, and service list table (SLT) information, wherein the SLT information comprises bootstrap information for obtaining the SLS information; and transmitting the broadcast service component, the SLS information, and the SLT information. The broadcast signal transmission method of claim 1, wherein: the generating of the video component comprises embedding a watermark payload in video data of the video component, and the watermark payload comprises at least one watermark message.” Claims 1 and 5.
Prior art US 2004/0107356 A1 (Shamoon et al.) discloses new architectures for protection of information provided in streamed format. These architectures involve system design aspects and information format aspects. System design aspects include the incorporation of content protection functionality, control functionality, and feedback enabling control functionality to monitor the activities of the system. Information format aspects include the incorporation of 
US 2002/0012445 A1 (Perry et al.) discloses “The watermark decoder detects a copy detection watermark in a printed object to determine whether the printed object has been reproduced. The verification module processes a message decoded from an authentication watermark on the printed object to authenticate the printed object or bearer of the printed object. The authentication watermark, in some applications, includes an identifier that links the object to a database entry with related information about the object. This related information can be used to check the bearer of the object by comparing it with attributes of the bearer (such as a user ID or photo) or the validity of the object by comparing it with attributes that are visible or machine readable on the object.”

None of the prior arts taken alone or in combination teach “(d) determining whether said delivery protocol type has a value equal to 1 or 2, and if said delivery protocol type has a value equal to 1 or 2, then a sum of (i) a value of a first field, (ii) a value of a second field, and (iii) a value of a third field is less than or equal to a first threshold value for a 1× video watermark emission format and is less than or equal to a second threshold value for a 2× video watermark emission format; (e) based upon said determining when said delivery protocol type has a value that is not equal to 1 or 2, then a value of a reserved field length is less than or equal to a third threshold value for said 1× video watermark emission format and is less than or equal to a fourth threshold value for said 2× video watermark emission format; and (f) extracting an associated field based upon said reserved field length; wherein said 1× video watermark emission format delivers 30 bytes of data per video frame and said 2× video watermark emission format delivers 60 bytes per frame, wherein said delivery protocol type is a 4-bit field signifying the delivery protocol of the service to which the dynamic event applies.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438